DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 09/30/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign references which were struck through were not provided by Applicant.  Additionally, English translations of the NPLs were not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1, Lines 4-5, the limitation “a crankshaft connected to the piston for converting reciprocating motion of the piston and rotary motion of the crankshaft each other” should read --a crankshaft connected to the piston for converting reciprocating motion of the piston and rotary motion of the crankshaft to each other--
Claim 1, Lines 12-13, the phrase “the second respectively” should read --the second valve respectively--
Claim 3, Lines 2-3, the phrase “the valve closing side” should read --a 

Claim 4, Line 4, the term “the valve opening period” should read --a 
Claim 5, Lines 3-4, the term “the valve opening period” should read --a valve opening period--
Claim 5, Line 5, the term “the rotational speed” should read --a 
Claim 6, Line 3, the term “the transition timing” should read --a 
Claim 7, Line 3, the term “the transition timing” should read --a 
Claim 8, Line 4, the term “the valve opening period” should read --a 
Claim 9, Lines 3-4, the term “the valve opening period” should read --a 
Claim 9, Line 5, the term “the rotational speed” should read --a 
Claim 10, Line 3, the term “the transition timing” should read --a 
Claim 11, Line 3, the term “the transition timing” should read --a 
Claim 12, Line 2, the term “the opening/closing periods” should read ----
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“valve drive mechanism” in Claim 1; where the generic placeholder is “mechanism”; the functional language is “driving the first valve and the second valve to open and to close”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
“hydraulic control unit” in Claim 2; where the generic placeholder is “unit”; the functional language is “electrically controlling the operation of the hydraulic piston” and sufficient structural modification is not provided; instant application specification Paragraph 0049 states “the hydraulic cylinder 12, the hydraulic actuator 13, the electronic control valve 25, and the controller 20 form a hydraulic control unit of the valve drive mechanism”, providing sufficient modifying structure
“valve drive mechanism” in Claim 3; where the generic placeholder is “mechanism”; the functional language is “configured to open the first valve and the second valve respectively against the urging force of the spring”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
“rotary power body” in Claim 4; where the generic placeholder is “body”; the functional language is “rotationally driving the crankshaft”; and sufficient structural modification is not provided; instant application specification Paragraph 0023 alludes to the rotary power body being an electric motor, and Paragraph 0025 alludes to the rotary power body being a generator, providing sufficient modifying structure
“valve drive mechanism” in Claim 4; where the generic placeholder is “mechanism”; the functional language is “configured to control a load against the rotary power body by adjusting the valve opening period of the first valve during compression of the low-pressure compressible fluid by the piston”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
“rotary power body” in Claim 5; where the generic placeholder is “body”; the functional language is “rotationally driving the crankshaft”; and sufficient structural modification is not provided; instant application specification Paragraph 0023 alludes to the rotary power body being an electric motor, and Paragraph 0025 alludes to the rotary power body being a generator, providing sufficient modifying structure
“valve drive mechanism” in Claim 5; where the generic placeholder is “mechanism”; the functional language is “configured to adjust the valve opening period of the first valve during compression of the low-pressure compressible fluid by the piston so that the rotational speed of the rotary power body becomes substantially constant”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
“valve drive mechanism” in Claim 6; where the generic placeholder is “mechanism”; the functional language is “configured to adjust the opening period of the first valve by changing the transition timing from open to close of the first valve”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
“valve drive mechanism” in Claim 7; where the generic placeholder is “mechanism”; the functional language is “configured to adjust the opening period of the first valve by changing the transition timing from open to close of the first valve”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
“rotary power body” in Claim 8; where the generic placeholder is “body”; the functional language is “to be driven rotationally by the crankshaft”, and sufficient structural modification is not provided; instant application specification Paragraph 0023 alludes to the rotary power body being an electric motor, and Paragraph 0025 alludes to the rotary power body being a generator, providing sufficient modifying structure
“valve drive mechanism” in Claim 8; where the generic placeholder is “mechanism”; the functional language is “configured to control a rotational driving power to the rotary body by adjusting the valve opening period of the second valve during expansion of the high-pressure compressible fluid by the piston”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
“rotary power body” in Claim 9; where the generic placeholder is “body”; the functional language is “to be driven rotationally by the crankshaft”, and sufficient structural modification is not provided; instant application specification Paragraph 0023 alludes to the rotary power body being an electric motor, and Paragraph 0025 alludes to the rotary power body being a generator, providing sufficient modifying structure
“valve drive mechanism” in Claim 9; where the generic placeholder is “mechanism”; the functional language is “configured to adjust the valve opening period of the second valve during expansion of the high-pressure compressible fluid by the piston so that the rotational speed of the rotary body becomes substantially constant”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
“valve drive mechanism” in Claim 10; where the generic placeholder is “mechanism”; the functional language is “configured to adjust the opening period of the second valve by changing the transition timing from open to close of the second valve”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
“valve drive mechanism” in Claim 11; where the generic placeholder is “mechanism”; the functional language is “configured to adjust the opening period of the second valve by changing the transition timing from open to close of the second valve”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
“valve drive mechanism” in Claim 12; where the generic placeholder is “mechanism”; the functional language is “configured to adjust the opening/closing periods of the first valve and the second valve every rotation of the crankshaft”; and sufficient structural modification is not provided; instant application specification Paragraph 0020 describes the valve drive mechanism as being comprised of hydraulic pistons and Paragraph 0049 describes other structure included in the valve drive mechanism, providing sufficient modifying structure; additionally, Figures 6 & 7 provide a sufficient algorithm for controlling the valves with the valve drive mechanism
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PGPub 2017/0159682), in view of Lindholdt (WO2015/112025).
As to Claim 1, Saadat teaches a reciprocating compressor-expander (100) comprising: a cylinder (104); a piston (106) sliding tightly (the term “tightly” is a broad term which will be interpreted as the piston is capable of compressing or expanding fluid during reciprocal movement within the cylinder, which is clearly shown by Saadat) inside the cylinder (104): a crankshaft (150/160; Paragraphs 0039/0044) connected to (as shown in Figures 2/3) the piston (106) for converting reciprocating motion (Paragraphs 0039/0044) of the piston (106) and rotary motion of the crankshaft (150/160; Paragraphs 0039/0044) to each other (Paragraphs 0039/0044): a first valve (144) for introducing or discharging a low pressure (140; Paragraph 0037) compressible fluid (102) into or from (as shown in Figure 1) the cylinder (104); a second valve (142) for discharging or introducing a high pressure (138) compressible fluid (102) from or into (as shown in Figure 1) the cylinder (104)…during a compression process (Figures 2A-2C), the low-pressure (140) compressible fluid (102) is sucked into (Figure 2C; via expansion of interior cavity 112, as described in Paragraph 0042) the cylinder (104) from the first valve (144) in synchronization with (Paragraphs 0039-0042, where the valves and crankshaft are timed to allow for the compression process to be completed) the rotation of the crankshaft (Paragraph 0039) and the high-pressure compressible fluid (102; via the contraction process of interior cavity 112, shown in Figures 2A-2B) compressed in (Figures 2A-2B) the cylinder (104) is discharged from (Paragraph 0041) the second valve (142), and that, during an expansion process (Figures 3A-3C), the high-pressure (138) compressive fluid (102) is introduced from (Figure 3C; via expansion of interior cavity 112, as described in Paragraph 0046) the second valve (142) into the cylinder (104), and the low-pressure compressible fluid (102; via the contraction process of interior cavity 112, shown in Figures 3A-3B) expanded in (Figures 3B-3C) the cylinder (104) is discharged from (as shown in Figure 3A) the first valve (144).
Although Saadat describes the use of a valving 136 which “controls the flow of the compressible fluid 102 through the one or more ports 134 (Paragraph 0036)”, Saadat is silent on the structure of  the valving 136.  Additionally, as described in the Claim Interpretation section above, the valve drive mechanism must be interpreted as a hydraulic valve drive mechanism due to the presence of a hydraulic piston.  As such, Saadat does not explicitly teach a hydraulic valve drive mechanism for driving the first valve and the second valve to open and to close: wherein the valve drive mechanism is configured to drive the first valve and the second valve respectively such that the first and second valves allow for the compression and expansion processes, as described in Claim 1.
Lindholdt describes a hydraulic machine which can be operated as a compressor (pump) or expander (motor), and teaches a hydraulic valve drive mechanism (1) for driving the first valve (20h) and the second valve (20l) to open and to close (Paragraph 0023): wherein the valve drive mechanism (1) is configured to drive (via 201/32/30h) the first valve (20h) and (via 201/32/30l) the second valve (20l) respectively such that the first and second valves allow for the compression (Paragraph 00144) and expansion (Paragraph 00143) processes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the hydraulic valves and drive mechanism, as taught by Lindholdt, in place of the valving 136, as taught by Saadat, to allow for more efficient use during low speed, high torque and reverse operation (Paragraphs 0016/0019). 
As to Claim 2, Saadat, as modified, teaches all the limitations of Claim 1, and continues to teach the valve drive mechanism (Lindholdt 1) includes hydraulic pistons (the portion of the Lindholdt valves 20h/20l between surfaces A3/A5) for operating the first valve (Lindholdt 20h) and the second valve (Lindholdt 20l) respectively, and a hydraulic control unit (201/30h/30l) for electrically controlling the operation (Lindholdt Paragraphs 0063/0069/0075) of the hydraulic piston (the portion of the Lindholdt valves 20h/20l between surfaces Lindholdt A3/A5).
As to Claim 3, Saadat, as modified, teaches all the limitations of Claim 1, and continues to teach a spring (Lindholdt Paragraph 0076) for urging the first valve (Lindholdt 20h) and the second valve (Lindholdt 20l) to the valve closing side (towards Lindholdt 23, as viewed in Lindholdt Figure 2); and the valve drive mechanism (Lindholdt 1) is configured to open (via Lindholdt A5/27; Lindholdt Paragraph 0075) the first valve (Lindholdt 20h) and the second valve (Lindholdt 20l) respectively against the urging force (Lindholdt Paragraph 0075) of the spring (Lindholdt Paragraph 0076).
As to Claim 4, Saadat, as modified, teaches all the limitations of Claim 1, and continues to teach a rotary power body (Saadat motor; Saadat Paragraph 0039) connected to the crankshaft (Saadat Paragraph 0039) for rotationally driving (Saadat Paragraph 0039) the crankshaft (Saadat Paragraph 0039); wherein the valve drive mechanism (Lindholdt 1) is configured to control a load against (Lindholdt Paragraph 0023) the rotary power body (Saadat motor) by adjusting (via throttling; Lindholdt Paragraphs 00122/00130/00139/00140/00144/00147) a valve opening period of the first valve (Lindholdt 20h) during compression (Saadat Figures 2A-2C) of the low-pressure (Saadat 140) compressible fluid (Saadat 102) by the piston (Saadat 106).  Lindholdt Paragraph 00147 discusses adjusting the throttling of the valves based on speed, pressure, and position.  One of ordinary skill in the art would recognize throttling can be anything from completely closed to completely open.  Since the throttling is being varied, as discussed by Lindholdt, the time between the valve closing and opening will also be varied.  Therefore, the valve opening period is constantly being adjusted.
As to Claim 5, Saadat, as modified, teaches all the limitations of Claim 1, and continues to teach a rotary power body (Saadat motor; Saadat Paragraph 0039) connected to the crankshaft (Saadat Paragraph 0039) for rotationally driving (Saadat Paragraph 0039) the crankshaft (Saadat Paragraph 0039); wherein the valve drive mechanism (Lindholdt 1) is configured to adjust the valve opening period (via throttling; Lindholdt Paragraphs 00122/00130/00139/00140/00144/00147) of the first valve (Lindholdt 20h) during compression (Saadat Figures 2A-2C) of the low-pressure (Saadat 140) compressible fluid (Saadat 102) by the piston (Saadat 106) so that the rotational speed (Lindholdt Paragraph 00100) of the rotary power body (Saadat motor; Saadat Paragraph 0039) becomes substantially constant (Lindholdt Paragraph 00100).  Lindholdt Paragraph 00147 discusses adjusting the throttling of the valves based on speed, pressure, and position.  One of ordinary skill in the art would recognize throttling can be anything from completely closed to completely open.  Since the throttling is being varied, as discussed by Lindholdt, the time between the valve closing and opening will also be varied.  Therefore, the valve opening period is constantly being adjusted.
As to Claim 6, Saadat, as modified, teaches all the limitations of Claims 1 & 4, and continues to teach the valve drive mechanism (Lindholdt 1) is configured to adjust the opening period (via throttling; Lindholdt Paragraphs 00122/00130/00139/00140/00144/00147) of the first valve (Lindholdt 20h) by changing a transition timing from open to close of the first valve (Lindholdt 20h).  Lindholdt Paragraph 00147 discusses adjusting the throttling of the valves based on speed, pressure, and position.  One of ordinary skill in the art would recognize throttling can be anything from completely closed to completely open.  Since the throttling is being varied, as discussed by Lindholdt, the time between the valve closing and opening will also be varied.  Therefore, valve opening period and transition timing from open to close is constantly being adjusted.
As to Claim 7, Saadat, as modified, teaches all the limitations of Claims 1 & 5, and continues to teach the valve drive mechanism (Lindholdt 1) is configured to adjust the opening period (via throttling; Lindholdt Paragraphs 00122/00130/00139/00140/00144/00147) of the first valve (Lindholdt 20h) by changing a transition timing from open to close of the first valve (Lindholdt 20h).  Lindholdt Paragraph 00147 discusses adjusting the throttling of the valves based on speed, pressure, and position.  One of ordinary skill in the art would recognize throttling can be anything from completely closed to completely open.  Since the throttling is being varied, as discussed by Lindholdt, the time between the valve closing and opening will also be varied.  Therefore, valve opening period and transition timing from open to close is constantly being adjusted.
As to Claim 12, Saadat, as modified, teaches all the limitations of Claim 1, and continues to teach the valve drive mechanism (Lindholdt 1) is configured to adjust (via throttling; Lindholdt Paragraphs 00122/00130/00139/00140/00144/00147) opening/closing periods of the first valve (Lindholdt 20h) and the second valve (Lindholdt 20l) every rotation of the crankshaft (Saadat 150/160).  Lindholdt Paragraph 00147 discusses adjusting the throttling of the valves based on speed, pressure, and position.  One of ordinary skill in the art would recognize throttling can be anything from completely closed to completely open.  Since the throttling is being varied, as discussed by Lindholdt, the time between the valve closing and opening will also be varied.  Therefore, the valve opening and closing periods are constantly being adjusted, including every rotation of the crankshaft.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Lindholdt, further in view of Howes (U.S. PGPub 2013/0118344).
As to Claim 8, Saadat, as modified, teaches all the limitations of Claim 1, but does not teach a rotary body connected to the crankshaft to be driven rotationally by the crankshaft; wherein the valve drive mechanism is configured to control a rotational driving power to the rotary body by adjusting the valve opening period of the second valve during expansion of the high-pressure compressible fluid by the piston.
Howes describes a compressor-expander, and teaches a rotary body (50) connected to (as shown in Figure 1) the crankshaft (60) to be driven rotationally by (Paragraph 0044) the crankshaft (60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use motor/generator, as taught by Howes, in place of the motor, as taught by Saadat, as modified, so “the apparatus may be configured to run as a compressor to store energy as compressed air and as an expander to recover the energy as electricity (Paragraph 0044).”
Once the Howes motor/generator is modified into Saadat, as modified, the result is the valve drive mechanism (Lindholdt 1) is configured to control a rotational driving power (Lindholdt Paragraph 0023) to the rotary body (Howes 50) by adjusting (via throttling; Lindholdt Paragraphs 00122/00130/00139/00140/00144/00147) the valve opening period of the second valve (Lindholdt 20l) during expansion (Saadat Figures 3A-3C) of the high-pressure (Saadat 138) compressible fluid (Saadat 102) by the piston (Saadat 106).  Lindholdt Paragraph 00147 discusses adjusting the throttling of the valves based on speed, pressure, and position.  One of ordinary skill in the art would recognize throttling can be anything from completely closed to completely open.  Since the throttling is being varied, as discussed by Lindholdt, the time between the valve closing and opening will also be varied.  Therefore, the valve opening period is constantly being adjusted.
As to Claim 9, Saadat, as modified, teaches all the limitations of Claim 1, but does not teach a rotary body connected to the crankshaft to be driven rotationally by the crankshaft; wherein the valve drive mechanism is configured to adjust the valve opening period of the second valve during expansion of the high-pressure compressible fluid by the piston so that the rotational speed of the rotary body becomes substantially constant.
Howes describes a compressor-expander, and teaches a rotary body (50) connected to (as shown in Figure 1) the crankshaft (60) to be driven rotationally by (Paragraph 0044) the crankshaft (60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use motor/generator, as taught by Howes, in place of the motor, as taught by Saadat, as modified, so “the apparatus may be configured to run as a compressor to store energy as compressed air and as an expander to recover the energy as electricity (Paragraph 0044).”
Once the Howes motor/generator is modified into Saadat, as modified, the result is the valve drive mechanism (Lindholdt 1) is configured to adjust the valve opening period (via throttling; Lindholdt Paragraphs 00122/00130/00139/00140/00144/00147) of the second valve (Lindholdt 20l) during expansion (Saadat Figures 3A-3C) of the high-pressure (Saadat 138) compressible fluid (Saadat 102) by the piston (Saadat 106) so that the rotational speed (Lindholdt Paragraph 00100) of the rotary body (Howes 50) becomes substantially constant (Lindholdt Paragraph 00100).  Lindholdt Paragraph 00147 discusses adjusting the throttling of the valves based on speed, pressure, and position.  One of ordinary skill in the art would recognize throttling can be anything from completely closed to completely open.  Since the throttling is being varied, as discussed by Lindholdt, the time between the valve closing and opening will also be varied.  Therefore, the valve opening period is constantly being adjusted.
As to Claim 10, Saadat, as modified, teaches all the limitations of Claims 1 & 8, and continues to teach the valve drive mechanism (Lindholdt 1) is configured to adjust the opening period (via throttling; Lindholdt Paragraphs 00122/00130/00139/00140/00144/00147) of the second valve (Lindholdt 20l) by changing the transition timing from open to close of the second valve (Lindholdt 20l).  Lindholdt Paragraph 00147 discusses adjusting the throttling of the valves based on speed, pressure, and position.  One of ordinary skill in the art would recognize throttling can be anything from completely closed to completely open.  Since the throttling is being varied, as discussed by Lindholdt, the time between the valve closing and opening will also be varied.  Therefore, valve opening period and transition timing from open to close is constantly being adjusted.
As to Claim 11, Saadat, as modified, teaches all the limitations of Claims 1 & 9, and continues to teach the valve drive mechanism (Lindholdt 1) is configured to adjust the opening period (via throttling; Lindholdt Paragraphs 00122/00130/00139/00140/00144/00147) of the second valve (Lindholdt 20l) by changing the transition timing from open to close of the second valve (Lindholdt 20l).  Lindholdt Paragraph 00147 discusses adjusting the throttling of the valves based on speed, pressure, and position.  One of ordinary skill in the art would recognize throttling can be anything from completely closed to completely open.  Since the throttling is being varied, as discussed by Lindholdt, the time between the valve closing and opening will also be varied.  Therefore, valve opening period and transition timing from open to close is constantly being adjusted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lohkamp (2012/0285554) describes a compressor-expander, and Barber (6,443,717) describes a means for timing compressors and expanders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746